Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 10, 2020 in response to the Office Action of September 01, 2020 is acknowledged and has been entered. Claims 1-2, 5-7, 9-10, 16-17, 20, 24, 26-27, 30, 36, 37, 40-42, 46 and 48-51 have been amended. Claims 4, 8, 11, 13-15, 18-19, 21-23, 25, 28, 31, 34-35, 38-39 and 43-45 have been canceled. Claims 55-60 are new. Claims 1-3, 5-7, 9-10, 12, 16, 17, 20, 24, 26-27, 29-30, 32-33, 36, 37, 40-42 and 46-60 are pending and under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered. 

Response to Amendment
The objections to claims 2, 9, 14, 24, 27 and 41 are now withdrawn in view of the claim amendment or claim cancellation.
The claim interpretation to claims 1, 16 and 18 under 35 U.S.C. 112(f) is now withdrawn in view of the claim amendment. The rejections under 35 U.S.C. 112(a), written description support and 112(b) to the claim limitation invoking 35 U.S.C. 112(f) are also withdrawn.

The rejection to claims 1-3, 5, 10, 16-17, 20-21, 23-25, 30, 36-37, 40-43, 45-54 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment or claim cancellation. 
The rejection to claims 6-7, 9, 11-14, 19, 26-27, 29, 31-34 and 39 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation. 

Claim Objections
Claim 1 is objected to because of the following informalities: the term “and” at the end of line 5 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10, 16-17, 20, 24, 30, 36-37, 40-42, 46-48, 50-52, 54, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Habu et al., US 6,176,832 B1, hereinafter Habu, in view of Shinomura et al., US 5,249,577 A, hereinafter Shinomura.

Claim 1. Habu teaches in FIGS.1&2 a device, comprising:
“a transducer assembly (4a and 4b) configured to emit an emitted signal toward a blood vessel and to receive a return signal reflected from the blood vessel” (Col.4, ll.20-23: the ultrasonic transducer group 4a emits an ultrasound wave toward an artery 2 and detects a signal obtained upon reflecting the emitted ultrasonic wave by the arterial wall); 
“a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform operations” (FIG.1: 5-10; and FIG.3: 11a and 11b) comprising:
 “determining, based on the return signal, a pulse wave velocity of the blood vessel” (Col.3, ll.51-55: the pulse wave velocity detection unit 7 calculates a pulse wave propagation velocity) and 
“determining, based on the return signal, an instantaneous blood velocity of blood flowing through the blood vessel” (Col.3, ll.51-55: the blood flow velocity calculation unit 6 calculates a blood flow velocity from the cross-sectional areas and the distance between the two points; and Col.8, ll.41-44 that the above processing allows the blood pressure calculation unit 10 to continuously calculate the blood pressure on the basis of the blood pressure values at time phases measured by the reference pressure measurement unit 9) – as the blood pressure is calculated continuously, the blood flow velocity (i.e., the “blood flow value” as claimed) is determined instantaneously; and
“determining, based on the pulse wave velocity and the instantaneous blood velocity, a blood pressure of the blood vessel” (Col.4, ll.5-12: by the above equation, the relative value to the minimum blood pressure is calculated…the absolute value of the blood pressure is measured…the blood pressure calculation unit 10 continuously calculates blood pressure values; and FIG.1: the blood pressure value is calculated in boxes 8 and 10 using the information from boxes 6 and 7, i.e., the blood flow velocity value and the pulse wave velocity value), wherein
“the emitted signal comprises a first lobe and a second lobe” (FIG.2: ultrasonic waves emitted from the transducer 4a is considered a first lobe of the emitted signal, and ultrasonic waves emitted from the transducer 4b is considered a second lobe of the emitted signal).

Habu does not teach that the center of the first lobe and the center of the second lobe is nonparallel.
However, in an analogous Doppler ultrasound flow velocity measurement field of endeavor, Shinomura teaches that
Col.4, ll.17-18: FIG.1 shows the behavior of sector scan based on slight angle scan in three angular directions a, b and c).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the emitted signal of Habu employ such a feature of comprising a first lobe and a second lobe with “a center of the first lobe and a center of the second lobe being non-parallel” as taught in Shinomura for the advantage of finding a vessel at a position deviant from the tomogram plane, and for improving the resolution of tomogram in the orthogonal direction to promote the intensity of signal, as suggested in Shinomura, Col.3, ll.9-14. 

Claim 20. Habu teaches in FIGS.1&2 a device, comprising:
“an ultrasound signal generator (1)” (Col.3, line 42: a tomogram acquisition unit 1; and Col.4, ll.20-23: the ultrasonic transducer a1 of the ultrasonic transducer group 4a emits an ultrasound wave) – as the transducer 4a and 4b transmit an ultrasound signal, it implicitly teaches that the tomogram acquisition unit 1 that comprises the transducer 4a and 4b generates an ultrasound signal, hence an ultrasound signal generator; 
“a transducer (4a and 4b) that transmits an ultrasound signal and receives a return signal” (Col.4, ll.20-23: the ultrasonic transducer a1 of the ultrasonic transducer group 4a emits an ultrasound wave toward an artery 2 and detects a signal obtained upon reflecting the emitted ultrasonic wave by the arterial wall),
FIG.2: ultrasonic waves emitted from the transducer 4a is considered a first lobe of the emitted signal, and ultrasonic waves emitted from the transducer 4b is considered a second lobe of the emitted signal); and 
“a processor” (FIG.1: 5-10) configured to 
“analyze the return signal to determine an instantaneous blood flow value corresponding to a velocity at which blood is flowing through a blood vessel” (Col.3, ll.51-55: the blood flow velocity calculation unit 6 calculates a blood flow velocity from the cross-sectional areas and the distance between the two points; and Col.8, ll.41-44 that the above processing allows the blood pressure calculation unit 10 to continuously calculate the blood pressure on the basis of the blood pressure values at time phases measured by the reference pressure measurement unit 9) – as the blood pressure is calculated continuously, the blood flow velocity (i.e., the “blood flow value” as claimed) is determined instantaneously;
“identify a velocity at which a pulse wave is flowing along the blood vessel” (Col.3, ll.51-55: the pulse wave velocity detection unit 7 calculates a pulse wave propagation velocity); and 
“determine a blood pressure” (Col.4, ll.5-12: by the above equation, the relative value to the minimum blood pressure is calculated…the absolute value of the blood pressure is measured…the blood pressure calculation unit 10 continuously calculates blood pressure values) 
FIG.1: the blood pressure value is calculated in boxes 8 and 10 using the information from boxes 6 and 7, i.e., the blood flow velocity value and the pulse wave velocity value).
 
Habu does not teach that the center of the first lobe and the center of the second lobe is nonparallel.
However, in an analogous Doppler ultrasound flow velocity measurement field of endeavor, Shinomura teaches that
“the emitted signal comprise a first lobe and a second lobe, a center of the first lobe and a center of the second lobe being non-parallel” (Col.4, ll.17-18: FIG.1 shows the behavior of sector scan based on slight angle scan in three angular directions a, b and c).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the emitted signal of Habu employ such a feature of comprising a first lobe and a second lobe with “a center of the first lobe and a center of the second lobe being non-parallel” as taught in Shinomura for the advantage of finding a vessel at a position deviant from the tomogram plane, and for improving the resolution of tomogram in the orthogonal direction to promote the intensity of signal, as suggested in Shinomura, Col.3, ll.9-14. 

Claim 40. Habu teaches in FIGS. 1&2 a method for non-invasively measuring blood pressure, comprising:
Col.4, ll.20-23: the ultrasonic transducer a1 of the ultrasonic transducer group 4a emits an ultrasound wave toward an artery 2),
“the ultrasound signal comprising a first lobe and a second lobe” (FIG.2: ultrasonic waves emitted from the transducer 4a is considered a first lobe of the emitted signal, and ultrasonic waves emitted from the transducer 4b is considered a second lobe of the emitted signal);
“receiving return signals associated with the transmitted ultrasound signal, the return signals comprising information” (Col.4, ll.20-23: the ultrasonic transducer a1 of the ultrasonic transducer group 4a emits an ultrasound wave toward an artery 2 and detects a signal obtained upon reflecting the emitted ultrasonic wave by the arterial wall) 
“indicative of characteristics of blood flowing within the blood vessel” (Col.1, Field of the invention: a cardiovascular information measurement system capable of noninvasively and continuously measuring vital cardiovascular information); 
“analyzing the return signals to determine a blood velocity from the return signals” (Col.3, ll.51-55: the blood velocity calculation unit 6 calculates a blood flow velocity); 
“identifying a pulse wave velocity from the characteristics of the blood flowing within the blood vessel” (Col.3, ll.51-55: the pulse wave velocity detection unit 7 calculates a pulse wave propagation velocity); and 
“computing the blood pressure directly” (Col.4, ll.5-12: by the above equation, the relative value to the minimum blood pressure is calculated…the absolute value of the blood pressure is measured…the blood pressure calculation unit 10 continuously calculates blood pressure values) 
“as a function of the blood velocity and the pulse wave velocity” (FIG.1: the blood pressure value is calculated in boxes 8 and 10 using the information from boxes 6 and 7, i.e., the blood flow velocity value and the pulse wave velocity value).  
 
Habu does not teach that the center of the first lobe being nonparallel with and the center of the second lobe.
However, in an analogous Doppler ultrasound flow velocity measurement field of endeavor, Shinomura teaches that
“the emitted signal comprise a first lobe and a second lobe, a center of the first lobe being nonparallel with a center of the second lobe” (Col.4, ll.17-18: FIG.1 shows the behavior of sector scan based on slight angle scan in three angular directions a, b and c).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the emitted signal of Habu employ such a feature of comprising a first lobe and a second lobe with “a center of the first lobe and a center of the second lobe being non-parallel” as taught in Shinomura for the advantage of finding a vessel at a position deviant from the tomogram plane, and for improving the resolution of tomogram in the orthogonal direction to promote the intensity of signal, as suggested in Shinomura, Col.3, ll.9-14. 

Claims 2, 24 and 41. Habu and Shinomura combined teaches all the limitations of claims 1, 20 and 40, respectively.
Habu further teaches that determining, based on the pulse wave velocity and the instantaneous blood velocity, the blood pressure of the blood vessel is 
“based on a product of the pulse wave velocity, a density of the blood, and the blood velocity” (Col.3, line 63 to Col.4, line 12: the blood pressure is calculated based on the equation 
P-P0 = ρC0v+(1/8)ρv2 where 
P: the blood pressure, 
P0=minimum blood pressure
ρ: the specific gravity of the blood, 
C0: the telediastolic pulse wave propagation velocity and 
v: the flow velocity averaged over cross-section of the blood vessel).  
Note that Habu’s equation differs from the claimed equation by accounting for the baseline P0 (minimum blood pressure). Both equations employ the same parameters (the pulse wave velocity, the density of blood, and the blood velocity value) to calculate the blood pressure P. Habu is therefore considered reading on the claimed equation. 
Further note that the claimed equation is a variation of Joukowsky Equation that has been well-known and widely-utilized in the field of fluid mechanics since 1880s. See the cited pertinent art Tijsseling, 2007. 

Claim 3. Habu and Shinomura combined teaches all the limitations of claim 1.
Habu further teaches that 
Col.8, ll.54-56: the calculated blood pressure value can be output to a display device such as a blood pressure display liquid crystal monitor).  

Claim 5. Habu and Shinomura combined teaches all the limitations of claim 1.
Habu further teaches that 
“the emitted signal and the return signal are ultrasound signals and the device (FIG.1, 1) comprises an ultrasound machine (FIG.1, 4a and 4b)” (Col.3, ll.42-43: FIG.1, a tomogram acquisition unit 1 comprises ultrasonic transducer groups 4a and 4b; and Col.4, ll.20-23: the ultrasonic transducer group 4a emits an ultrasound wave toward an artery 2 and detects a signal obtained upon reflecting the emitted ultrasonic wave by the arterial wall).  

Claims 7. Habu and Shinomura combined teaches all the limitations of claim 1. 
Habu further teaches that the determining the blood pressure is performed
“without reference to a separate blood pressure measurement performed using another device” (Col.3, ll.1-2: the cardiovascular information measurement system of FIG.1; and FIG.1: the reference pressure measurement unit is comprised in the cardiovascular information measurement system of FIG.1) – since the system itself has a reference pressure measurement unit, Habu is considered reading on the limitation that the blood pressure is computed “without reference to a separate blood pressure measurement using another device” as claimed.  

Claims 10 and 30. Habu and Shinomura combined teaches all the limitations of claims 1 and 20, respectively.
Habu further teaches that 
“the device is further configured to transmit an indication of the blood pressure to a separate device” (Col. 8, ll.54-56: the calculated blood pressure value can be output to…a printer). 
A printer is considered the “separate device” as claimed. 

Claims 16 and 36. Habu and Shinomura combined teaches all the limitations of claims 1 and 20, respectively.
Habu further teaches 
“identifying, based on the return signal, a diameter of the blood vessel” (Col.5, ll.11-12: a blood vessel shape calculation unit 13 calculates the area of the interior of the blood vessel and the blood vessel diameter).  
	
Claims 17 and 37. Habu and Shinomura combined teaches all the limitations of claims 1 and 20, respectively.
Habu further teaches 
“identifying, based on the return signal, a net flow of the blood through the blood vessel” (Col.8, line 35: the equation of P-P0; and ll.41-44: the above processing allows the blood pressure calculation unit 10 to continuously calculate the blood pressures on the basis of the blood pressure values at time phases measured by the reference pressure measurement unit 9).


Claim 42. Habu and Shinomura combined teaches all the limitations of claim 40. 
Habu further teaches 
“the blood pressure is computed without reference to a separate blood pressure measurement performed using another device” (Col.3, ll.1-2: the cardiovascular information measurement system of FIG.1; and FIG.1: the reference pressure measurement unit is comprised in the cardiovascular information measurement system of FIG.1) – since the system itself has a reference pressure measurement unit, Habu is considered reading on the limitation that the blood pressure is computed “without reference to a separate blood pressure measurement using another device” as claimed.  

Claims 46 and 51. Habu and Shinomura combined teaches all the limitations of claims 1 and 40, respectively, including the feature that the emitted signal comprises a first lobe and the second lobe (Habu: FIG.2; and Shinomura: FIG.1 and Col.4, ll.17-18).
Habu further teaches that 
“the return signal comprises a first return signal and a second return signal, the first return signal comprising a spectral reflection from the first lobe, the second return signal comprising a spectral reflection from the second lobe” (Col.3, ll.42-43: ultrasonic transducer groups 4a and 4b for acquiring ultrasonic tomograms 3a and 3b; and Col.4, ll.20-23: the ultrasonic transducer a1 of the ultrasonic transducer group 4a emits an ultrasonic wave toward an artery 2 and detects a signal obtained upon reflecting the emitted ultrasonic wave by the arterial wall. This series of operations are repeated from the vibrator a1 to the vibrator an to obtain an ultrasonic tomogram 3b…an arterial tomogram 3b is obtained by the same operations), and wherein 
“determining the pulse wave velocity is based on the first return signal and the second return signal” (FIG.1: the acquired tomogram 3a and 3b are transmitted to a box 5, box 6, then box 7: the pulse wave velocity detection unit 7 calculates a pulse wave propagation velocity: Col.3, ll.51-55: the pulse wave velocity detection unit 7 calculates a pulse wave propagation velocity).  
	The return signal received by the transducer group 4a is considered “a first return signal” as claimed. The return signal received by the transducer group 4b is considered “a second return signal” as claimed.
	Since the first return signal is received by the first transducer group 4a that transmits the first ultrasonic wave (i.e., the first lobe of the emitted signal), it comprises a spectral reflection from the first lobe,
	Since the second return signal is received by the second transducer group 4b that transmits the second ultrasonic wave (i.e., the second lobe of the emitted signal), it comprises a spectral reflection from the second lobe.

Claim 47. Habu and Shinomura combined teaches all the limitations of claim 46, including the feature that the emitted signal comprises a first lobe and the second lobe (Habu: FIG.2; and Shinomura: FIG.1 and Col.4, ll.17-18), and the first and the second return signals (Col.3, ll.42-43 and Col.4, ll.20-23).
Habu further teaches that 
“the first return signal indicates motion of a first location of a blood vessel wall and the second return signal indicates motion of a second location of the blood vessel wall” (FIG.2: transducer 4a aims for one location and transducer 4b aims for another location of the blood vessel wall), 
“the first lobe intersecting the blood vessel wall at the first location, the second lobe intersecting the blood vessel wall at the second location” – as applied to claim 46, the ultrasonic waves emitted from the transducer 4a is considered the first lobe, and the ultrasonic waves emitted from the transducer 4b is considered the second lobe, the return signal from the first location indicates the motion associated with the first location, and the return signal from the second location indicates the motion associated with the second location. 

Claim 48. Habu and Shinomura combined teaches all the limitations of claim 47.
Habu further teaches that 
“determining the pulse wave velocity is based on a time interval between the motion of the first location and the motion of the second location” (Col.8, ll.24-30: The pulse wave velocity calculation unit 7 divides the distance between points A and B by a time delay  (phase difference) of a time change in cross-sectional areas between points A and B, thereby calculating the pulse wave velocity C0 as follows C0=L/).
The time change in cross-sectional areas between points A and B is the “time interval between the motion of the first location and the motion of the second location” as claimed.

Claims 50 and 54. Habu and Shinomura combined teaches all the limitations of claims 1 and 40, respectively, including the feature associated with the first lobe and the second lobe (Habu: FIG.2; and Shinomura: FIG.1 and Col.4, ll.17-18).
Habu further teaches that 
“determining the pulse wave velocity is based on an angle between the first lobe and the second lobe” (Claim 11: binarization means for setting an appropriate threshold value in accordance with an angle between an incident direction of the ultrasonic wave and a blood vessel wall and binarizing an output signal from said ultrasonic detection means).
FIG.6 and Col.9, ll.4-40 describes the consideration of the angle between the two lobes when determining the pulse wave velocity value: FIG.6A and Col.9, ll.11-15: an ultrasonic wave emitted by a vibrator remote from the position right above the blood vessel is incident on the blood vessel obliquely from the tangential line of the blood vessel wall. A reflected wave detected by the remote vibrator has a smaller magnitude than that of the vibrator Cm. FIG.6C and ll.37-40: a method of changing the threshold value in accordance with an incident angle of the ultrasonic wave with respect to the tangential line of the blood vessel wall.  
Col.11, ll.42-44 further defines that “an ultrasonic signal received by the ultrasonic transducer located right above the blood vessel is set to have zero incident angle”. 
	Hence, referring back to FIG.6, the pulse wave velocity calculation takes into account of the differential intensity resulted from a differential incident angle of the ultrasonic waves emitted from different locations of the ultrasound transducer to the blood vessel wall. This differential incident angle is associated with “an angle between the first lobe and the second lobe” as claimed.

Claim 52. Habu and Shinomura combined teaches all the limitations of claim 51, including the feature that the emitted signal comprises a first lobe and the second lobe (Habu: FIG.2; and Shinomura: FIG.1 and Col.4, ll.17-18), and the first and the second return signals (Col.3, ll.42-43 and Col.4, ll.20-23).
Habu further teaches that 
“identifying motion of a first location of a wall of the blood vessel based on the first return signal and identifying motion of a second location of the wall based on the second return signal” (FIG.2: transducer 4a aims for one location and transducer 4b aims for another location of the blood vessel wall), 
“identifying the pulse wave velocity value based on a time interval between the motion of the first location and the motion of the second location” (Col.8, ll.24-30: The pulse wave velocity calculation unit 7 divides the distance between points A and B by a time delay  (phase difference) of a time change in cross-sectional areas between points A and B, thereby calculating the pulse wave velocity C0 as follows C0=L/).
The time change in cross-sectional areas between points A and B is the “time interval between the motion of the first location and the motion of the second location” as claimed.

Claim 55. Habu and Shinomura combined teaches all the limitations of claim 1. 
Habu further teaches that determining, based on the return signal, the pulse wave velocity of the blood vessel comprises: 
“determining, based on a portion of the return signal corresponding to the first lobe, a time that a pulse moves a first portion of a wall of the blood vessel; determining, based on a portion of the return signal corresponding to the second lobe, a time that the pulse moves a second portion of the wall of the blood vessel; and determining the pulse wave velocity based on the time that the pulse moves the first portion of the wall and the time that the pulse moves the second portion of the wall” (Col.10, ll.8-25: A blood vessel state can be obtained by a time change in blood vessel wall…FIG. 9A shows an arrangement for obtaining a pulse wave propagation velocity, and FIG.9B shows the resultant waveforms…As shown in FIG.9B, the resultant waves reflect the pulsation. The pulse wave velocity C is obtained by C=L/ where t is the time delay (phase difference) of changes in cross-sectional areas in two tomograms 3a and 3b) – since the pulse causes a motion that moves the blood vessel wall, the “time change in blood vessel wall” is considered the movement of the wall caused by the pulse when it occurs.  In FIG.9B, the time when the pulses occur in 3a is considered “a time that a pulse moves a first portion of a wall” as claimed, and the time when the pulses occur in 3b is considered “A time that the pulse moves a second portion of the wall” as claimed.  

Claim 57. Habu and Shinomura combined teaches all the limitations for claim 1.
Habu further teaches that
“the blood vessel is located in a neck of an individual” (Col.10, ll.25-28: the pulse wave velocity is generally obtained by the time difference between the carotid wave an the hip artery wave and reflect the degree of arteriosclerosis of all the arteries present between the carotid and the femoral artery) – the carotid artery is located in the neck of an individual.  

Claims 6 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claims 1 and 20, further in view of Huang et al., US 7,306,563 B2, hereinafter Huang.

Claim 6. Habu and Shinomura combined teaches all the limitations of claim 1, including the feature that
“the transducer assembly being configured to emit the emitted signal toward the blood vessel of the patient” (Habu, FIG.2; and Shinomura, FIG.1)
Neither Habu nor Shinomura teaches that the device comprises a wearable device affixed to a patient.
Huang first teaches that the device for measuring pulse is an ultrasonic device (Col.6, ll.32-38: FIG.5: sensor cells includes ultrasonic 278B).
Huang further teaches that
“the device comprises a wearable device affixed to a patient” (Col.3, ll.60-62: FIG.2: diagnostic instrument 102 includes set 104 of probes carried by flexible cuff 140).
A flexible cuff is a “wearable device affixed to a patient” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu and Shinomura combined employ such a feature of “comprises a wearable device affixed to a patient” as taught in Huang for the advantage of “adjustably locating a set of pulse map-sensing probes”, as suggested in Huang, Col.3, ll.35-36.

Claim 26. Habu and Shinomura combined teaches all the limitations of claim 20.
Neither Habu nor Shinomura teaches that the device comprises a cuff that is configured to be attached to a person proximate to a blood vessel.
However, in an analogous ultrasonic pulse measuring field of endeavor, Huang first teaches that the device for measuring pulse is an ultrasonic device (Col.6, ll.32-38: FIG.5: sensor cells includes ultrasonic 278B)
Huang further teaches that
(Col.3, ll.60-62: FIG.2: diagnostic instrument 102 includes set 104 of probes carried by flexible cuff 140).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu and Shinomura combined employ such a feature of “a cuff that is configured to be attached to a person proximate to a blood vessel” as taught in Huang for the advantage of “adjustably locating a set of pulse map-sensing probes”, as suggested in Huang, Col.3, ll.35-36.

Claim 27. Habu and Huang combined teaches all the limitations of claim 26. 
Habu further teaches 
“determine the blood pressure without reference to a blood pressure measurement performed using another device” (Col.3, ll.1-2: the cardiovascular information measurement system of FIG.1; and FIG.1: the reference pressure measurement unit is comprised in the cardiovascular information measurement system of FIG.1) – since the system itself has a reference pressure measurement unit, Habu is considered reading on the limitation that the blood pressure is computed “without reference to a separate blood pressure measurement using another device” as claimed.  

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claims 1 and 20, respectively, further in view .

Claims 9 and 29. Habu and Shinomura combined teaches all the limitations of claims 1 and 20.
Neither Habu nor Shinomura teaches that the transducer and the transducer assembly, the memory and the processor are contained within a disposable housing.  
However, in an analogous blood pressure sensor device field of endeavor, Schulte teaches that
“the transducer assembly, the memory and the processor are contained within a disposable housing” ([0002]: a sensor…having a housing on the bottom side of which is located a flat, elongated ultrasonic transducer array that has multiple measurement ultrasonic transducers, and having an electronic analysis device that provides measured values).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu and Shinomura combined employ such a feature of “the transducer and the analysis component both reside within a housing” as taught in Schulte as an alternative configuration of the system components. Having the transducer and the analysis component resided within a housing provides the advantage of “being easy to maintain and economical to manufacture”, as suggested in Schulte, [0011]. 


However, in an analogous blood pressure sensor device field of endeavor, Conero teaches that the housing is 
“a disposable housing” (Col.9, ll.15-25: The first and second housing elements…The first housing element may also be made removable or separable form the local controller, such that both components are separately disposable).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu, Shinomura and Schulte combined employ such a feature of the housing being “a disposable housing” as taught in Conero for the advantage of “ensuring (i) the accuracy of the system and any measurements resulting therefrom do not degrade; (ii) cross-contamination between subjects does not occur; and (iii) the operating history of the replaced components and system as a whole may be subsequently retrieved for analysis”, as suggested in Conero, Col. 3, ll.30-35. 
	
Claims 12 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claims 1 and 20, respectively, further in view of Baym et al., US 2017/0273664 A1, hereinafter Baym.

Claims 12 and 32. Habu and Shinomura combined teaches all the limitations of claims 1 and 20.

However, in an analogous blood pressure sensor device field of endeavor, Baym teaches that the device further includes 
“a facility for dispensing a gel to substantially eliminate air from between the device and a patient's skin” ([0094]: the controller 116 can probe an indication for a user or a control signal to a dispenser to dispense additional ultrasound gel).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu and Shinomura combined employ such a feature of “a facility for dispensing a gel to substantially eliminate air from between the device and a patient's skin” as taught in Baym for the advantage of “improve the quality of coupling at an ultrasound element having a poor acoustic coupling quality”, as taught in Baym, [0094]. 

Claim 33. Habu and Shinomura combined teaches all the limitations of claim 20.
Neither Habu nor Shinomura teaches that the device is powered by a battery.  
However, in an analogous blood pressure sensor device field of endeavor, Baym teaches that 
“the device is powered by a battery” ([0115]: the power source is a battery).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu and Shinomura combined employ such a feature of “the device is powered by a battery” as taught in Baym for the advantage of “providing electrical power to the controller, the one or more ultrasound elements and any other components of the device”, as suggested in Baym, [0115].

Claims 49 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claims 47 and 51, respectively, further in view of Kantorovich et al., US 6,261,233 B1, hereinafter Kantorovich.

Claims 49 and 53. Habu and Shinomura combined teaches all the limitations of claims 47 and 51, respectively, including the feature of determining the pulse wave velocity (Habu: Col.3, ll.51-55).
Neither Habu nor Shinomura teaches that the pulse wave velocity is determined based on a distance between the transducer assembly and the blood vessel wall.
However, in an analogous ultrasound blood pressure measurement field of endeavor, Kantorovich teaches that the pulse wave velocity is determined
“based on a distance between the transducer assembly and the blood vessel wall” (Col.17, ll.1-9: An ultrasonic transducer 66 is oriented perpendicular to blood vessel 20 and continuously measures the distance to blood vessel 20 using methods well known in the art, such as echo-time. When vessel 20 dilates due to increased blood pressure, the travel time of an ultrasonic wave from the transducer 66 to vessel 20 and back is reduced by an amount corresponding to the change in the diameter of blood vessel 20. Preferably, determination of the diameter of vessel 20 is combined with a determination of the pulse wave velocity).
providing apparatus and methods for precise determination of various haemodynamic parameters of the cardiovascular system”, as suggested in Kantorovich, Col.3, ll.31-33.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claim 1, further in view of Shiki et al., US 6,419,632 B1, hereinafter Shiki.

Claim 56. Habu and Shinomura combined teaches all the limitations of claim 1, including the feature of determining the instantaneous blood velocity (Habu: Col.3, ll.51-55 and Col.8, ll.41-44).
Habu further teaches that 
“the return signal being reflected from a center of the blood vessel” (Col.9, ll.52-58: The operator moves the probe to match the center of the blood vessel image with the marker 22. After the probe position is adjust…the operator presses a detection and confirmation button, and a measurement is started).
Neither Habu nor Shinomura teaches that the instantaneous blood velocity is determined based on a phase difference between the first lobe and a portion of the return signal corresponding to the first lobe.
Shiki teaches that the instantaneous blood velocity is determined
“based on a phase difference between the first lobe and a portion of the return signal corresponding to the first lobe” (Col.1, ll.33-40: a velocity of blood cells at a desired depth location is detected from the echo signal on the Doppler technique. That is, a Doppler signal is derived from an amount of phase shift per unit time of a reflected signal (blood flow signal) originated from blood cells through scanning of the same location at intervals, and converted into a velocity of blood flow).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instantaneous blood velocity of Habu and Shinomura combined employ such a feature of to be determined “based on a phase difference between the first lobe and a portion of the return signal corresponding to the first lobe” as taught in Shiki for the known advantage of Doppler technique for “providing an indispensable today’s imaging modality in the field of clinics” for “displaying blood flow information in almost real time”, as suggested in Shiki, Col.1, ll.16-28.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claim 1, further in view of Ohno et al., US 4,336,808 A, hereinafter Ohno.

Claim 58. Habu and Shinomura combined teaches all the limitations of claim 1.
Habu teaches that the ultrasound emission frequency can be set at any values within the scope of the invention (Habu: Col. 4, ll.45-48).
Neither Habu nor Shinomura teaches that the emitted signal comprises 10 kHz ultrasound pulses with a center frequency of 6 MHz.  
However, in an analogous ultrasound vessel pressure evaluation field of endeavor, Ohno teaches that 
“the emitted signal comprises 10 kHz ultrasound pulses with a center frequency of 6 MHz” (Col.6, ll.61-63: the vibrator 9 is intermittently excited by a pulse of 10 KHz and its inherent oscillating frequency is selected to be 6 MHz).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the emitted signal of Habu and Shinomura combined employ such a feature of “comprising 10 kHz ultrasound pulses with a center frequency of 6 MHz” as taught in Ohno for the advantage of having a setting suitable for the intended utility such that “a blood flow velocity can be correctly measured”, as suggested in Ohno, Col.2, ll.45-46. 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claim 1, further in view of Rich et al., US 2017/0042504 A1, hereinafter Rich.

Claim 59. Habu and Shinomura combined teaches all the limitations of claim 1.
Neither Habu nor Shinomura teaches that the device is a smartwatch.  
Rich teaches that
“the device is a smartwatch” ([0087]: Device implementing at least a portion of the method 100 can include one or more of: an ultrasound system, smartwatch).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu and Shinomura combined employ such a feature of “the device is a smartwatch” as taught in Rich for the advantage of providing a wearable computing device that enables wireless communication to entities for a user to assess their diagnostic results, microbiome insights, and/or therapy recommendations, as suggested in Rich, [0087].

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Shinomura, as applied to claim 1, further in view of Freeman et al., US 2018/0110667 A1, hereinafter Freeman.

Claim 60. Habu and Shinomura combined teaches all the limitations of claim 1.
Neither Habu nor Shinomura teaches that the device is a defibrillator and a defibrillation electrode integrated with the transducer assembly.
However, in an analogous patient physiological monitoring field of endeavor, Freeman teaches that
“the device is a defibrillator and further comprises: a defibrillation electrode integrated with the transducer assembly” ([0126]: the defibrillator 112 may serve as a patient monitor via a variety of patient sensors…For example, the physiological signal may be measured by one or more patient sensors coupled to a portion of the body of the patient. The one or more patient sensors may include the defibrillation electrode assembly and/or other sensors…These physiological sensors may include, for example…an ultrasound transducer).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Habu and Shinomura combined employ such a feature of “the device is a defibrillator and further comprises: a defibrillation electrode integrated with the transducer assembly” as taught in Freeman for the advantage of “providing information for assisting in providing resuscitative treatment to the patient”, as suggested in Freeman, [0126].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 20 and 40 are provisionally rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1 and 14 of co-pending Application No. 15/999,038 by a common inventor, in view of Shinomura et al., US 
Shinomura teaches such a feature of “the emitted signal comprise a first lobe and a second lobe, a center of the first lobe and a center of the second lobe being non-parallel” (Col.4, ll.17-18: FIG.1 shows the behavior of sector scan based on slight angle scan in three angular directions a, b and c).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the emitted signal of the co-pending Application No. 15/999,038 employ such a feature of comprising a first lobe and a second lobe with “a center of the first lobe and a center of the second lobe being non-parallel” as taught in Shinomura for the advantage of finding a vessel at a position deviant from the tomogram plane, and for improving the resolution of tomogram in the orthogonal direction to promote the intensity of signal, as suggested in Shinomura, Col.3, ll.9-14. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s argument in regard to the rejection to claims 1-3, 5, 10, 16, 17, 20, 24, 30, 36, 37, 40-42 and 46-54 under 35 U.S.C. 102(a)(1) and the rejections to claims 6, 7, 9, 12, 26, 27, 29, 32 and 33 under 35 U.S.C. 103 have been fully considered but they are moot. In view of the claim amendment to claims 1, 20 and 40, the previous art rejections are withdrawn and new grounds of rejection under 35 U.S.C. 103 are now made to the pending claims. 
Applicant asserted in the Remarks p.12, first paragraph that Habu does not teach “wherein the emitted signal comprises a first lobe and a second lobe, a center of the first lobe and a center of the second lobe being nonparallel”. Examiner notes that, in the new ground of rejection, Habu is no longer solely relied upon for the teaching of claims 1, 20 and 40. The newly cited reference Shinomura is now relied upon for the teaching of the amended feature of “wherein the emitted signal comprises a first lobe and a second lobe, a center of the first lobe and a center of the second lobe being nonparallel” in Col.4, ll.17-18: FIG.1 shows the behavior of sector scan based on slight angle scan in three angular directions a, b and c. As illustrated in FIG.1, multiple lobes of ultrasound waves are emitted with an angle in between the lobes, resulting nonparallel lobes as claimed.  
Applicant further asserted in the Remarks, p.12, last paragraph that Habu does not teach claim 49. Examiner also notes that, tn the new ground of rejection to claims 49 and 53, the newly cited reference Kantorovich is relied upon for the teaching of the limitation or claims 49 and 53, “wherein determining the pulse wave velocity is based on a distance between the transducer assembly and the blood vessel wall” in Col.17, ll.1-9, 
Examiner further notes that, the newly added claims 55 and 57 are now rejected under Habu and Shinomura combined; and the newly added claims 56, 58, 59 and 60 are now rejected under Habu and Shinomura combined, further in view of Shiki, Ohno, Rich and Freeman, respectively.
Based on the above considerations, claims 1-3, 5-7, 9-10, 12, 16, 17, 20, 24, 26-27, 29-30, 32-33, 36, 37, 40-42 and 46-60 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.